74 F.3d 1244
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Arthur Lee McGILBERRY, Appellant.
No. 95-3122MN
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 29, 1995.Filed Jan. 8, 1996.

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Arthur Lee McGilberry appeals the drug-related sentence imposed by the district court under the sentencing guidelines.  McGilberry's sentencing arguments are clearly foreclosed by this court's recent decisions in United States v. Jackson, 64 F.3d 1213, 1219-20 (8th Cir.1995), and United States v. Higgs, No. 95-1928, 1995 WL 716193 at * 1 (8th Cir.  Nov. 9, 1995) (per curiam).  Because the controlling law is clear, we affirm without an extended opinion.  See 8th Cir.  R. 47B.